NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Applicant’s Amendment
In the amendment dated February 22, 2021, applicant amended independent claim 1 to further define the structure of the claimed liquid adhesive composition.  
In view of the amendment and applicant’s remarks, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is considered to be WO 2008/024444 (“Spraul”) and US Pat. 7,722,712 (“Li”).  The relevant teachings of Spraul and Li are discussed in the Office Action dated November 3, 2020.
Spraul and Li do not teach a liquid adhesive composition that contains lignin having the claimed weight average molecular weight in an amount of about 5% to about 35% together, in the same liquid adhesive composition, with a ground plant meal from one of the sources recited by claim 1 in an amount of about 15% to about 35%.
Considering claim 1 as a whole, the examiner finds that absent improper hindsight nothing in the prior art of record would have motivated one of ordinary skill in the art before the time of the claimed invention to have modified the adhesives of Spraul or Li by simultaneously: (1) replacing soy flour with the claimed ground plant meal; (2) utilizing the claimed amounts of lignin and the ground plant meal together in a single composition; and (3) selecting a lignin having the claimed molecular weight, all with a reasonable expectation of success.  The examiner notes that at ¶¶ 00293 and 00332 the present specification distinguishes between plant meal and soy flour, indicating that a soy meal contains more “water-insoluble/water-dispersible protein” than a soy flour.
Claims 64, 72, and 116 are directed to articles or cured compositions prepared with the adhesive of claim 1.  One of ordinary skill would reasonably understand that the structural features distinguishing the adhesive of claim 1 over the closest prior art of 
Method claims 65 and 66 require the use of the adhesive of allowable claim 1.  Accordingly, these claims contain all of the limitations of claim 1 and distinguish over the closest prior art of record for substantially the same reason that claim 1 distinguishes over the closest prior art of record.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767